Title: To Alexander Hamilton from William Rickard, 30 November 1799
From: Rickard, William
To: Hamilton, Alexander


          
            Sir
            State of Tennessee Nashville 30th. Novr. 1799—
          
          I have the honor to Report—In May last I left Loftus’s heights by leave of General Wilkinson to visit Knoxville in order to settle my public accounts with Colonel David Henley—as paymaster protem to the Militia, during Mr. Blounts Government of the Territory South West of the Ohio—On my departure I received an order from the General to recruit if practicable, and to send the Recruits forward by Eights and Tens—as there are no boats decending the waters of this Country untill this month or later for want of sufficent water—I could not comply with my orders—The rivers are now rising fast—and in a few days I shall embark my Recruits for the Army on the Mississippi—they amount to Sixteen in number—I have ordered Lieutenant John Alexander Davidson of the first Regiment—to take charge of them this Gentleman has been very long sick with the bilious fever—
          I beg leave to remark—that I have written several letters to General Wilkinson conformable to his directions and received no answers—therefore I have thought proper to acquaint your Excelly I wish your leave to visit Philadelphia this winter in order to settle my accounts with the accountant of the department of war—and as I never received a furlough in twenty odd years service except a part of the time since I left the Mississippi—I hope you will indulge my last request—
          I have the honor to be with great Esteem Sir Your Excellencys Very Humble Servant
          
            Wm. Rickard
            Captn. 3d. Regt.
          
          His Excellency, Alexander Hamilton.
        